Matter of Amoroso v Ruiz (2015 NY Slip Op 02421)





Matter of Amoroso v Ruiz


2015 NY Slip Op 02421


Decided on March 24, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2015

Mazzarelli, J.P., Friedman, Sweeny, Gische, Kapnick, JJ.


309307/09 -65

[*1]14600 In re James Amoroso, Petitioner,
vHon. Norma Ruiz, etc., et al., Respondents.


Ian Anderson, Kew Gardens, for petitioner.
Eric T. Schneiderman, Attorney General, New York (Charles F. Sanders of counsel), for Hon. Norma Ruiz, respondent.
The Stuttman Law Group, P.C., White Plains (Dennis Murphy of counsel), for Westchester Medical Center, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: MARCH 24, 2015
CLERK